DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Chinese parent Application No. CN202010930687.4, filed on September 7, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away” in claims 1-11 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no accepted definition of what is near or far between an inorganic layer and a cathode within a display device, thus cannot be defined by plain language. Solely for purposes of examination, the term “far away” is defined as “away from” which has the claims recite “the second inorganic layer is 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al., United States Patent Application Publication No. US 2018/0342560 A1.

Regarding claim 1, Ma discloses a display panel (Fig. 1-4, generally, Abstract), comprising:
 a driving backplane (Fig. 3-4, pixel driver circuit, #210; substrate, #100); 
a cathode layer arranged at one side of the driving backplane (Figs 3-4, cathode, #240; Detailed Description, [0049]); and 
an encapsulating layer arranged at one side, facing away from the driving backplane, of the cathode layer (Figs. 4A-4C, compound encapsulation layer, #400; Detailed Description, [0052-0053]); 
wherein the encapsulating layer comprises: 
a first inorganic layer, an organic layer and a second inorganic layer which are stacked; the first inorganic layer is in contact with the cathode layer; and the second inorganic layer is far away from the cathode layer (Figs. 4A-4C, organic encapsulation layer, #420, first inorganic encapsulation layer, #410a; second inorganic encapsulation layer, #410b); 
wherein the display panel further comprises: 
a first conductive layer arranged between the first inorganic layer and the organic layer, wherein the first conductive layer comprises first electrode parts and second electrode parts insulated from the first electrode parts (Fig. 4A-4C, electrically conductive layers, #310; Detailed Description, [0050--0057]); 310 is between 410a and 410b) and
 a second conductive layer arranged between the first conductive layer and the second inorganic layer and insulated from the first conductive layer (Fig. 4A-4C, electrically conductive layers, #310; Examiner’s note—there are two separated electrically conducted layers depicted with blocking layer 330 insulating in between; See also Detailed Description, [0050--0057]); 
wherein the second conductive layer comprises a plurality of touch electrodes disposed to be insulated (Fig. 4A-4D, touch electrode structure, #300); and
 at least parts of the touch electrodes are electrically connected through the second electrode parts (Fig. 4A-4D, touch electrode structure, #300; Detailed Description, [0050-0057]), electrically conductive layer, #310).

Regarding claim 2, Ma discloses a display panel further comprising black matrixes and a color film layer which are arranged between the first conductive layer and the second inorganic layer;
 wherein the black matrixes are provided with a plurality of open areas (Figs. 3-4, black matrixes, Detailed Description, [0054-0071], “Then the touch electrode structure 300 as illustrated in FIG. 3D and FIG. 4D can further include light-shielding black matrixes (areas filled in black as illustrated) among the different color filters R, G, and B to prevent color crosstalk between the respective color filters R, G, and B.”); 
the color film layer are arranged in the open areas (Fig. 3-4, color filter layer, #320; Detailed Description, [0054-0071], “Based upon the same inventive idea, an embodiment of the disclosure further provides a method for fabricating the OLED display above, where the method includes forming an organic light-emitting structural layer and a touch electrode structure in that order on an underlying substrate, where the touch electrode structure includes at least two electrically conductive layers, and a color filter layer which is an insulation layer arranged between the electrically conductive layers.”); and
 orthographic projections of the first electrode parts, the second electrode parts and the touch electrodes on the driving backplane are within orthographic projections of the black matrixes on the driving backplane (See Figs. 3-4, conductive portions 310 overlap with 320).

Regarding claim 3, Ma discloses wherein the black matrixes and the color film layer are arranged between the second conductive layer and the second inorganic layer (Fig. 3-4, color filter layer, #320 is between second inorganic layer 410b and lower section 310).

	Regarding claim 5, Ma discloses wherein the black matrixes and the color film layer are arranged between the first conductive layer and the second conductive layer (Fig. 3-4, color filter layer, #320 is between upper and lower section of conductive layers 310).
	
	Regarding claim 8, Ma discloses wherein each of the first electrode parts and the second electrode parts is a grid-like structure, and meshes of the grid-like structure correspond to pixel areas on the display panel (Detailed Description, [0058]).

	Regarding claim 10, Ma discloses a display panel further comprising:
an anode layer arranged between the driving backplane and the cathode layer (Fig. 3-4, anode, #220); 
a pixel defining layer arranged at one side, facing away from the driving backplane, of the anode layer and provided with a plurality of pixel openings (Fig. 3-4, Detailed Description, [0049-0050], “Here the light-emitting layer 230 can be embodied as a white organic light-emitting layer, so that the white organic light-emitting layer covering a plurality of display elements can be fabricated through vapor plating at a time, where the spacing between respective display elements may not be determined by the organic light-emitting layer, thereby greatly narrowing the spacing between the display elements so as to facilitate an improvement in resolution of the display panel.”); and 
a light emitting layer arranged in the pixel openings (Fig. 3-4, light-emitting layer, #230; Detailed Description, [0048-0050]).

	Regarding claim 11, Ma discloses a display device (Figs. 7, Abstract), comprising the display panel according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., United States Patent Application Publication No. US 2020/0388653 A1.

Regarding claim 4, Ma discloses every element of claim 3 and  further discloses wherein the organic layer comprises:  
a first organic layer arranged between the first conductive layer and the second conductive layer (Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”), and 
a second organic layer arranged between the color film layer and the second inorganic layer (Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”); 

Ma does not explicitly disclose wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through the first organic layer.
Lee, in a similar field of endeavor, discloses a display panel wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through the first organic layer (Fig. 10, Detailed Description, [0183—0187], “According to the embodiment of FIG. 10, the touch-screen layer 700 may have a structure in which a first touch conductive layer 711, a first insulating layer 712, a second touch conductive layer 713, and a second insulating layer 714 are sequentially stacked. The touch electrode 710 may include the first touch conductive layer 711 and the second touch conductive layer 713... In some embodiments, both the first touch conductive layer 711 and the second touch conductive layer 713 may function as sensors. For example, the first insulating layer 712 may include a via hole that exposes an upper surface of the first touch conductive layer 711, and the first touch conductive layer 711 and the second touch conductive layer 713 may be coupled to each other through the via hole. As described herein above, by using the first touch conductive layer 711 and the second touch conductive layer 713, a resistance of the touch electrode 710 may decrease and a response speed of the touch-screen layer 700 may be enhanced.”; Examiner’s note—the insulating layer within Lee performs a similar function as the blocking layers [organic layers] within Ma).
It would have been obvious to one of ordinary skill in the art to have modified the touch electrodes of Ma to include the teachings of Lee in such a way to provide wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through the first organic layer. The motivation to combine these arts is to provide a desired response speed of the touch screen layer using a connection between both conductive layers (see Lee, Detailed Description, [0185]). The fact that both Ma and Lee disclose display panels with stacked conductive layers with insulating layers in between makes this combination more easily implemented. 

Regarding claim 6, Ma discloses every element of claim 5 and further discloses wherein the organic layer comprises:
 a first organic layer arranged between the first conductive layer and the color film layer (Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”),
a second organic layer arranged between the color film layer and the second conductive layer (Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”), and
 a third organic layer arranged between the second conductive layer and the second inorganic layer (Fig. 4A-4D, blocking layers, #330 AND organic encapsulation layer, #420; Detailed Description, [0036-0042], “The compound encapsulation layer 400 can further include more inorganic encapsulation layers 410 and organic encapsulation layers 420 on the basis of the structures illustrated in FIG. 3A to FIG. 3B, although an embodiment of the disclosure will not be limited thereto…”; See also Detailed Description, [0053], “…particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”).

Ma does not explicitly wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes sequentially penetrating through the first organic layer, the black matrixes and the second organic layer.
Lee, in a similar field of endeavor, disclose wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through an organic insulating layer (Fig. 10, Detailed Description, [0183—0187], “According to the embodiment of FIG. 10, the touch-screen layer 700 may have a structure in which a first touch conductive layer 711, a first insulating layer 712, a second touch conductive layer 713, and a second insulating layer 714 are sequentially stacked. The touch electrode 710 may include the first touch conductive layer 711 and the second touch conductive layer 713... In some embodiments, both the first touch conductive layer 711 and the second touch conductive layer 713 may function as sensors. For example, the first insulating layer 712 may include a via hole that exposes an upper surface of the first touch conductive layer 711, and the first touch conductive layer 711 and the second touch conductive layer 713 may be coupled to each other through the via hole. As described herein above, by using the first touch conductive layer 711 and the second touch conductive layer 713, a resistance of the touch electrode 710 may decrease and a response speed of the touch-screen layer 700 may be enhanced.”; Examiner’s note—the insulating layer within Lee performs a similar function as the blocking layers [organic layers] within Ma).
It would have been obvious to one of ordinary skill in the art to have modified the touch electrode structure of Ma to include the suggestion of Lee’s via holes in such a way to provide wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes sequentially penetrating through the first organic layer, the black matrixes and the second organic layer, which is the structure originally disclosed within Ma. (Emphasis added). The motivation to combine these arts is to provide a desired response speed of the touch screen layer using a connection between both conductive layers (see Lee, Detailed Description, [0185]). The fact that both Ma and Lee disclose display panels with stacked conductive layers with insulating layers in between makes this combination more easily implemented. 

Claim(s) 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Kang et al., United States Patent Application No. US 2019/0146622 A1.

Regarding claim 7, Ma discloses every element of claim 1 but does not disclose wherein the cathode layer is provided with hollow areas, and orthographic projections of the hollow areas on the driving backplane cover orthographic projections of the second electrode parts on the driving backplane.
Kang, in a similar field of endeavor, discloses a display panel wherein the cathode layer is provided with hollow areas, and orthographic projections of the hollow areas on the driving backplane cover orthographic projections of the second electrode parts on the driving backplane (Fig. 6, Detailed Description, [0063-0065], “The first electrode layer 170 may be isolated for respective sub-pixels through the bank layer 160 positioned on the planarization layer 155 and used as an anode electrode or a cathode electrode...The second electrode layer 190 may be positioned on the organic emitting layer 180 and used as a cathode electrode or an anode electrode.”.; See next Detailed Description, [0091-0093], “The first electrode layer 170 may be positioned on the planarization layer 155 and electrically connected to the drain metal layer 140a of the driving transistor DR through a contact hole formed in the planarization layer 155.”; first electrode and second electrode and touch electrode overlap).
It would have been obvious to one of ordinary skill to have modified the cathode layer of Ma to include the teachings of Kang’s hollow areas, in such a way to provide wherein cathode layer is provided with hollow areas, and orthographic projections of the hollow areas on the driving backplane cover orthographic projections of the second electrode parts on the driving backplane. The motivation to combine these arts is to provide a structure which reduces the resistance of the touch electrode layer and improve signal delay. (See Kang, Detailed Description, [0091-0095]). The fact that Ma and Kang both disclose a touch panel with a multi-layered encapsulation structure within an OLED device, makes this combination more easily implemented.

Regarding claim 9, Ma discloses every element of claim 1 but does not disclose wherein the first electrode parts are electrically connected with the cathode layer through via holes penetrating through the first inorganic layer.
Kang, in a similar field of endeavor, discloses a display panel wherein the first electrode parts are electrically connected with the cathode layer through via holes penetrating through the first inorganic layer (Fig. 6 and Fig. 9, Detailed Description, [0063-0067], “The first electrode layer 170 may be isolated for respective sub-pixels through the bank layer 160 positioned on the planarization layer 155 and used as an anode electrode or a cathode electrode...The second electrode layer 190 may be positioned on the organic emitting layer 180 and used as a cathode electrode or an anode electrode.”.; See next Detailed Description, [0091-0095], “The first electrode layer 170 may be positioned on the planarization layer 155 and electrically connected to the drain metal layer 140a of the driving transistor DR through a contact hole formed in the planarization layer 155…In the second embodiment illustrated in FIG. 9, the recesses HM are formed on the encapsulating substrate ENC and the lower metal layer 210 is formed in the recesses HM.”)
It would have been obvious to one of ordinary skill to have modified the cathode layer of Ma to include the teachings of Kang’s via holes, in such a way to provide wherein the first electrode parts are electrically connected with the cathode layer through via holes penetrating through the first inorganic layer. The motivation to combine these arts is to provide a structure which reduces the resistance of the touch electrode layer and improve signal delay. (See Kang, Detailed Description, [0091-0095]). The fact that Ma and Kang both disclose a touch panel with a multi-layered encapsulation structure within an OLED device, makes this combination more easily implemented. 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWIN XIE/Primary Examiner, Art Unit 2626